 THUMS LONG BEACH CO.101Thums Long Beach CompanyandInlandboatmen'sUnion of the Pacific,Marine Division,Interna-tionalLongshoremen'sandWarehousemen'sUnion.Case 21-CA-24733June 15, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFrOn January 13, 1988, Administrative Law JudgeRichard D. Taplitz issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed an answer-ing brief to the General Counsel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions 1and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.CHAIRMAN STEPHENS, concurring.Iconcur with the majority's adoption of thejudge's alternative finding that the city's controlover the ability of the Respondent to subcontractprecludes it from bargaining with the Union overthe decision to subcontract.I Further, I find the1The complaint alleges that Thums violated Sec. 8(a)(5) and (1) byfailing to bargain with the Union representing its subcontractor's (Pac-tow's)marine employees before awarding a subcontract to a companyother than Pactow.Thums,of course,can only be found to have violatedthe Act if it can be shown that it had an obligation to bargain with thisUnion.If Pactow and Thums are not joint employers then Thums has noobligation to bargain with the Union.If Thums and Pactow,however,are joint employers,Thums may have an obligation to bargain unless, forexample,itcan be shown that because of factors external to its relation-ship with Pactow,Thums is precluded from meaningful collective bar-gaining. In analyzing this case,the judge assumed that Thums andPactow were joint employers but found that Thums was precluded frommeaningful bargaining because of its relationship with the city of LongBeach.He thus concluded that Thums was exempt from the Board's ju-risdiction and dismissed the complaint In light of our adoption of thejudge'sdisposition of this case,we find it unnecessary to determinewhether,in fact,Thums and Pactow arejoint employers and, further,make no findings regarding the bargaining relationship between Pactowand the Union1Unlike the majority,I find it unnecessary to resolve whether the Re-spondent is subject to the Board's jurisdictionHowever,Inote that thejudge's analysis rests on the assumption that,if the city controls the termsand conditions of employment of the Respondent's own employees (thosewhom it hires directly),then the city must necessarily also control theterms and conditions of employment of the marine transportation em-ployees Even assuming,arguendo,that the city exerts such control overthe Respondent's own employees,itdoes not follow that the city controlsthe conditions of employment of the marine transportation employees InRespondent and Pactow are not joint employers.Thus, the Respondent is not obligated to bargainwith the Union about the decision to subcontractor its effects.The standard for determining joint employerstatus under the Act is whether two separate enti-ties shareor cosharematters governing essentialterms and conditions of employment of a group ofemployees. 2 To establish such status there must bea showing that the employer meaningfully affectsmatters relating to the employment relationship,such as hiring, firing, discipline, supervision, anddirection.3 In the present case Pactow alone con-trols the wages and all the economic benefits of themarine transportation employees, and establishessuch terms of employment pursuant to the collec-tive-bargaining agreement with the Union. The Re-spondent has never been a party to any collective-bargainingagreementorparticipatedinanymanner in any negotiations with the Union. TheUnion has never filed grievancesagainst the Re-spondent, and thereisnoevidence that the Re-spondent has contributed to the resolution of griev-ances on the Union's behalf.All the hiring of the marine transportation em-ployees is done exclusively by Pactow. In fact, in1984 when Pactow was awarded the Respondent'smarine transportation contract, it specifically disre-garded the advice of one of the Respondent's su-pervisors to the effect that some of the previouscontractor's employees should not be hired. Termi-nations are handled exclusively by Pactow, eventhough the Respondent may exercise its rightunder the contract to request that an employee beremoved from its vessel.4 Similarly, imposition ofdiscipline rests solely with Pactow and no marinetransportation employee has been directly disci-plined by the Respondent. The Respondent has re-quested that Pactow correct disciplinary problems;however, it is Ralph Oxenrider, the Pactow marinesuperintendent on site, who after an independentinvestigation decideswhether to impose the re-quested discipline.It is undisputed that the marine transportationemployees receive directions from the Respond-ent's personnel.However, the nature of these in-structions does not affect the terms and conditionsthe instant case there is no showing of any control exercisedby the cityover [he terms and conditions of employment of these employees, andPactow andthe Union havesuccessfully engaged in meaningful and ef-fective bargaining without any interferencefrom the city.NLRBv BrowningFerris Industries,691 F.2d 1117, 1124 (1982).TLI,Inc., 271 NLRB 798 (1984)4 TheRespondent did not request the termination of any employeeduring the 1984 Pactow contractThe Respondenthas exercised this pre-rogative during the tenureof previouscontractors.However,the ulti-mate decision regarding the employee's status was handled by the con-tractor.295 NLRB No. 18 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof employment of these employees to a degreewarranting a finding of joint employer status. Al-though the Respondent's personnel inform Pactowemployees of minor maintenance needed by thevessels, these directions are geared at ensuringcompliance with Pactow's duties under the termsof the contract.Thus, the instructions documentedin the daily logsheets reflect instructions given bythe Respondent as to minor maintenancework re-quired(such as cleaning barges, changing oil,cleaning terminals on batteries,varnishingwood-work,and changing ballast water).These logsheetsare discussed daily by the Respondent with Oxen-rider,but not with the Pactow crewmen.Employees are not instructed as to the manner inwhich the work is performed, but rather as towhich work needs to be completed.The Respond-ent's personnel are not involved in supervising thework of the individual employees and have neverevaluated their work or directed particular employ-ees to do a particular task.Oxenrider who is on siteevery day during the week, and on call 24 hours,supervises the employees'performance and servesas the conduit for many of the instructions givenby the Respondent.Memos from the Respondentrelating to the marine transportation contract arechanneled through Oxenrider,who many times re-writes the memos prior to giving them to Pactowemployees.According to the terms of the contract, schedul-ing of the Respondent'svessels and their move-ments is controlled exclusively by the Respondent.However,Pactow alone prepares the crews'sched-ule and their boat assignment.Routinely,none oftheRespondent's supervisors are aboard the Re-spondent'svessels that are manned exclusively bythe Pactow employees.All boats are in daily com-munication with the Respondent's dispatcher, par-ticularly the tugs, barges, and standby boats whichunlike the crewboats do not operate on a writtenschedule.The dispatcher relays instructions as tothe vessels'routes and cargo but does not directthe crewmen on how to perform their duties.The Respondent approves overtime slips. How-ever,this approval reflects the Respondent's con-cerns with Pactow's billings, not with the work ofthe particular employees.Pactow compensates itsemployees for the overtime incurred,irrespectiveof whether the Respondent approves the overtimebilling.In sum,the supervision and direction exercisedby Respondent on a day-to-day basis is routine anddirected at policing the terms of the contractagreement with Pactow.5 The above factors, con-5 The facts here are distinguishable from those present inW. W.Grainger,Inc.,286 NLRB 74 (1987),inwhich the Board recently foundsideredwith Respondent's lack of control overwages and benefits,firing, and disciplinary author-ity,constitutes insufficient control to support afinding that Pactow and Respondent Thums arejoint employers. Therefore, the Respondent had noobligation to bargain with the Union either with re-spect to the decision to subcontract the work for-merly done by the Pactow employees to anothersubcontractor or the effects of that decision.an employer to be a joint employer of its contractor's drivers,based onthe employer's complete control over the drivers'daily activities. In ad-dition,the employer there effectively recommended discipline,evaluatedthe work performance of drivers,determined vacation time,and had indi-rect,but effective,control over the employees'compensation.Lana Hill Parke,Esq.,for the General Counsel.Gordon A.LetterandAllisonR.Michael,Esqs.(Littler,Mendelson,Fastiff & Tichy),of Los Angeles, Califor-nia, for the Respondent.William R.Forrester,of Wilmington,California,for theCharging Party.DECISIONSTATEMENT OF THE CASERICHARD D. TAPLITZ, Administrative Law Judge.This case was tried in Los Angeles, California,on Sep-tember 29 and 30 and October 1, 2,14, 15, and 16, 1987.The charge was filed on June 3, 1986,by Inlandboat-men's Union of the Pacific, Marine Division,Internation-alLongshoremen'sandWarehousemen'sUnion (theUnion or the Inlandboatmen'sUnion).The complaintissued on February 11, 1987, alleging that Thums LongBeach Company(Respondent or Thums)violated Sec-tion 8(a)(5) and (1) of the National Labor Relations Act.Issues1.Thums is the agent of thefieldcontractor for thecity of Long Beach,California(the City), in the oper-ation of certain oil fields owned in large partby the Cityand the state of California in and around Long Beachharbor.The workisperformed by employees of Thumsand by subcontractors.The complaint alleges in sub-stance that Thums was a joint employer with PacificTowboat and Salvage Company(PacTow),a subcontrac-torwho provided-marine transportation services at theThums' location, and that Thums violated Section 8(a)(5)of the Act by failing to bargain with the Union as therepresentative of the employeesof PacTowbefore an-other subcontractor was awarded the subcontract forthat marine transportation work. The substitution of sub-contractors resulted in the discharge of the PacTowmarine transportation employees.The thresholdissue iswhether the relationship between theCity (a municipal-ity that is exempt from the jurisdiction of the Boardunder Sec. 2(2) of theAct) and Thumswas such thatThums possessed"sufficient control over the employ-ment conditions of its employees to enable it to engageinmeaningful collective bargaining"with the Union.Under theguidelines set forth inRes-Care,Inc.,280 THUMS LONG BEACH CO.NLRB 670 (1986),' the Board will not assert jurisdiction(with respect to a bargaining obligation)over an employ-er unless that employer is able to engage in meaningfulcollective bargaining.2. If it is found that the Board should assert jurisdic-tion,then a number of other issues are raised including:a.Are Thums and PacTow joint employers?b.Did the Union have to give some indication toThums prior to the award of the subcontract to the newsubcontractor that there was an obligation on the part ofThums to have a collective-bargaining relationship withthe Union?c.Whether the bidding procedure for subcontractors,which had been in operation for many years,was thecontinuation of an existing practice rather than a changein a practice that required bargaining.d.Whether the subcontracting in question involved anentrepreneurial decisionoverwhich bargaining was notrequired.All parties were given full opportunity to participate,to introduce evidence,to examine and cross-examine wit-nesses, to argue orally,and to file briefs.Briefs,whichhave been carefully considered,were filed on behalf ofthe General Counsel and Thums.On the entire record of the case and from my observa-tion of the witnesses and their demeanor,Imake the fol-lowingFINDINGS OF FACTI.JURISDICTIONThums is a Delaware corporationwhichis engaged inoildrillingand production in and aroundtheLongBeach,Californiaharbor.Thums annually purchases andreceives goods valued in excessof $50,000 fromsupplierslocated outside of California.Unless Thums is exemptfrom thebargaining obligations of Section 8(a)(5) of theAct because of its relationshipwith the city of LongBeach,the Board would exert jurisdictionover it. Thedetails of that relationship are setforth below.The Unionis a labor organization within the meaningof Section2(5) of the Act.II.THEALLEGED UNFAIR LABOR PRACTICESThe Jurisdictional Issue-The Relationship Betweenthe State of California,the City of Long Beach andThumsThums operates oil producing facilities in what isknown as the "Long Beach Unit."That unit consists ofabout 7000 acres along the beach and in the harbor ofthe city of Long Beach,from which about 60,000 barrelsof oil are extracted daily.The Long Beach Unit is com-posed of three subparts,which are Tract 1, Tract 2, anda town lot.1That caseinvolved a petition for an election in a representation caseand has application with regard to refusal-to-bargain allegations underSec. 8(a)(5) of theAct.Thereisno allegation in the complaint thatanyone was discharged to encourage or discourage membership in theUnion in violation of Sec.8(a)(3) of theAct, and I havenot addressedthat issue103Tract1 is entirely under water and constitutes about85 percent of the total unit resource.That tract in turn isdivided into shares in which various oil companies holdcertain interests.An interest in 80 percent of Tract 1 isheld by a group of five oilcompanieswhich jointly bidsuccessfullyfor that interest.Those companies areTexaco, Humble(which is now named Exxon), UnionOil of California,Socony Mobil Oil, and Shell. Thums isan organizationcreated bythose oil companies and itholds the oil companies'80-percent interest under anagency arrangement.The City is the trustee of Tract 1pursuant to a trust granted in 1911 by the state of Cali-fornia, and California remains the beneficiary of thatgrant.The State of California owns Tract 2 in fee and hasbid out certain interests in that property. The bid waswon by Arco and that interest has since been transferredto another holder.The town lot represents about 10 percent of the totalunit resource and is owned by many parties, some ofwhom have very small shares.There are about 65 par-ticipantswho have rights under leases or by reason ofownership to develop oil well resources on that tract.The City has ownership in fee of some of the lands inthe town lot and is therefore one of the participants intheLongBeachUnit.In addition there are a largenumber of parties who have very small interests in thetown lots.Prior to 1962 the City had an ordinance prohibitingdrillings in lands that are presentlywithin the LongBeach Unit.That ordinance was the cause of litigationbetween California and the City concerning the effect ofthe 1911 trust on the border areas between the tidelandsand nontidelands in the Long Beach Unit.In 1964 thelitigationwas resolved when the State Legislature passedand the governor signed enabling legislation for the cre-ation of the Long Beach Unit.The legislation providedfor a unitization program under which the Long BeachUnit was to be operated as a single entity which includedthe tideland tract that had been granted in trust to theCity, in addition to the town lots. The legislation, Chap-ter 138 California Legislature 1964 First ExtraordinarySession,entitled"An act relating to the tidelands andsubmerged lands granted by the State to the City ofLong Beach and the revenues therefrom,"provides forthe development and operation of the oil and gas re-serves under unitized oil operations by a singlefield con-tractor under a contractors' agreement with the City astrustee for the state of California."Contractor's agree-ment" was defined, with certain limited exceptions, as in-cluding any contract or other arrangement between theCity and any other person relating to oil and gas oper-ations.In addition the legislation gave extensive author-ity to the City over the operation, and specifically pro-vided that "Day-to-day operations shall be the responsi-bility of the field contractor acting under the directionand controlof the City."Under the authority of the legislation,on November 1,1964, the interested parties entered into a "Unit Agree-ment" for the Long Beach Unit.The agreement provid-ed that the city of Long Beach was to be the unit opera- 104DECISIONS OF THENATIONALLABOR RELATIONS BOARDtor and reiterated the provisionsof thelegislationwhichprovided that day-to-day operations were the responsibil-ity of the fieldcontractor acting under the direction andcontrol of the unit operator. The agreement defined thefield contractor to mean,in part,any person who hadthe responsibility for day-to-day operations,acting underthe direction and control of the City and the City as unitoperator.On November 1, 1964 the interested parties enteredinto a "Unit Operating Agreement"for the Long BeachUnit which incorporated the Unit Agreement. The unitoperating agreementprovided for the overallsupervisionby theCity as unit operator.The agreement also provid-ed in part that the selection of employees used by theunit operator or field contractor,their hours of labor andtheir conditions of employment,and the supervision ofthose employees were the responsibility of such employ-er. It further provided that employees were the employ-ees of the person who hired them and not of the partici-pants to the agreement.The successful bidder for the position of field contrac-tor was a group of oil companies that are the parent or-ganizations of Thums.The only question asked the bid-ders in the bidding process was the net profit percentagetheywould be willing to accept.Thums acted as theagent for its parent companies in seeking the position offield contractor. The bid that Thums made and that theCity,with the approval of the State, accepted was forthe City and the State to get a substantial part of the netprofits.Thums' reimbursement was to be part of the netprofits. 2Thereafter the City, theparent companiesof Thums,and other interested parties entered into a "contractor'sagreement" for the Long Beach Unit which was to beeffective for 35 years. The agreement provided that thefieldcontractorwould conduct day-to-day operationsunder the direction and control of the City. Article 15 ofthe contractor's agreement,entitled"FieldContractor'sEmployees,"reads:The selection of employees used by the FieldContractorinconducting operations hereunder,their hours of labor, their conditions of employ-ment, and their supervision shall be the responsibil-ityof the Field Contractor. A schedule of thenumber of such employees and their salaries andbenefitsmust be approved by the City Manager,and he shall give due regard to the requirements ofgood oil field engineering and operating practicesand to the compensation and other benefits normal-ly allowed to comparable employees by Field Con-tractor andby otherresponsible Persons engaged incomparable oil field operations.2 Robert Buchanan,the corporate secretary of Thums,testified that theThums'parent companies received 4.44 percent of the net profits"attrib-utable to 80-percent of Tract 1" and that those companies were the suc-cessful bidders for that 80-percent interest. It is not clear from the recordwhat the exact arrangement was. However,it is apparent that the Stateand the City have a very substantial financial stake in the Long BeachUnit.Thums acted as agent for its parent organizations,which had been awarded the field contract,under anagency agreement that had been entered into on April 1,1965.Under the agency agreement Thums was to act asagent for the field contractor with regard to the day-to-day operation of the Long Beach Unit as directed by theCity. The agreement provided that Thums (referred to asThumsco in the agreement)was subject to the supervi-sion,direction and control of the field contractor (theparent companies)acting through its management com-mittee.Article 8, section 8.1 of the agreement providedthat Thums was to submit to the management committeeanorganizationalchartand schedule showing thenumber, classification,salaries and benefits of all employ-ees that Thums proposed to hire and that such employ-ees would be hired only with the written approval of themanagement committee and the city manager of theCity.Itprovided that new employees would be thereaf-ter hired only with similar prior approval. Article IV,section4.3 ofthe agreement provided that Thums was toperform its duties in accordance with the determinationsor approvals given or imposedby the citymanager. Spe-cifically, it provided that Thums would not contract orsubcontract any delegated operations to third personswithout the prior written consent of the city manager asmight be required.By its terms the Agency Agreementwas to be effective only if approved by the City. TheCitydid approve the agreement.Thums initially prepares a budget but that budget mustbe approved by the City.Beginningin 1965 the City and Thums began holdingmeetings to work out procedures for obtaining servicesand materials.Written procedures were in effect at timesmaterial herein. Those procedures were set forth in doc-uments dated June 15, 1984 and provided for certain bid-ding procedures.The City isan active participant inthose bidding procedures. The City retains control withregard to the awarding of bids and the bidding proce-dure.Bids are awarded to the low bidder unless the CitynotifiesThums to the contrary. The marine transporta-tion contract,which is in issue in this case,is considereda service contract that is subject to the bidding proce-dure.Before a bid package is sent out,Thums alwaysconsults with the City and the City has to approve thebid request.The citymanager ofthe Cityhas delegated his author-itywith respect to the oversight of the operations to themanager of the Department of Oil Properties of the City.Two City officials credibly and without contradictiontestified as to the procedures followed by the City. Onewas Leonard Brock,who was director of the Depart-mentof OilPropertiesfor the City from February 1965toNovember 1981 and the other was James Hemphill,who was director of that department from October 1985through February 1987. The findings beloware based ontheir testimony.The Cityhas a key role in determining the relationshipbetween Thums and Thums' employees. Part of the jobof the Department of Oil Properties for the City is to tryto keep expenses on the Thums' job down as much aspossible so as to optimizeprofits to the City andState in THUMSLONGBEACH CO.away that is consistent with environmental concerns.The City regularly reviews the job classifications ofThums' employees to see that they remain within budgetlimits and are within the overall structure for performingsound oil field operations.From time to time Thums sub-mits proposals for granting wage increasestoThums'employees.Those proposals specify a range for employ-ees of various classifications.The proposals are reviewedby the City and part of that review consists of an indus-try review. If the Citydetermines the raises are appro-priate, the request is approved,but that approval is notgranted automatically.At times approval has been deniedon the basis of the City's independent analysis.In 1986Thums made a proposal that an increase be granted. TheCity reviewed the proposal and decided that the industrywas in a severe downturn and that raises were inappro-priate.If theCitydoes approve a wage increase,that in-crease is approved for a classification of employees andthe City does not decide which individual receives theraise.Thums must submit to the City classifications forits employees on a yearly basis.The City hasfinal say asto approval or disapproval of the classifications.All ben-efitspaid by Thums to its employees have to be ap-proved by the City. Thus if Thums wants to establish aholiday schedule, that has to be approved by the City. Ingeneral the City has and exercises substantial controlover Thums' expenses.The Cityhas an interest in con-trolling those expenses because thenet profit to the Cityand the State is directly affected by those expenses.The City also has a final say with regard to the con-tractors on the job. It is theCitywho makes the decisionas to whether a contract,such as the one for marinetransportation services,should be bid or whether an ex-isting contract should be extended.All the proceduresthat are followed in connection with the competitive bidprocess used by Thums are reviewed by the City andmust be approved by it.Thums employs approximately 150 to 200 nonsupervi-sory employees of its own,in addition to a number ofothers if it is a joint employer with subcontractors.Those employees it owns are,among others, roustaboutswho do basic manual work;operatorswho work onlines,valves,tanks, and other equipment relating to oilwells; accountants;warehouse workers and truckdrivers;engineering department employees;administrative em-ployees; environmental department employees; and dis-patchers.None of those employees are represented by aunion.Much of the work done on the Long Beach tractisperformed by employees of subcontractors. On anygiven day there are about 100 subcontractors supplyingservices and materials.About 20 ofthose subcontractorsprovide substantial ongoing services.Many of the sub-contractors do construction-type work and most of thoseare unionized.Many other subcontractors service oilwells and most of them are nonunion.The number ofsubcontractors'employees on the job varies at differenttimes from 125 to over 1000. Usually there are not morethan 300 or 350 employees of subcontractors.One of the subcontractors was PacTow. PacTow hadthe marine transportation contract for various periods oftime including the period from June 1, 1984, to May 31,1986, and employed about 27 employees.On June 1,1051986 the marine transportation contract was awarded toanother company,Reidel International.PacTow dis-charged its employees at that time and the successfulbidder, that already had its own employees,who wererepresented by the Masters, Mates and Pilots Union, re-fused to hire the former PacTow employees.3 ThoseformerPacTowemployeeswere represented by theUnion. PacTow and the Union had a collective-bargain-ing agreement dated May 31, 1984,which was effectivefrom June 1, 1984, to May 31, 1986, and covered em-ployees in a bargaining unit consisting of deckhands andoperators employed by PacTow on contract work serv-icing the offshore drilling islands in the Port of LongBeach for Thums.Thums was not a party to that agree-ment.The complaint alleges in substance that Thums re-fused to bargain in violation of Section 8(a)(5) of the Actby contracting out the marine transportation work to thesuccessor subcontractor and by discharging PacTow'semployees without prior bargaining with the Inlandboat-men's Union,which represented PacTow's employees.Analysis and ConclusionsThe complaint alleges that Thums refused to bargainin violation of Section 8(a)(5) of the Act.That sectionmakes it an unfair labor practice for an employer torefuse to bargain collectively with the representative ofhis employees.If the marine transportation employeesare not employees of Thums, Thums would have no ob-ligation to bargainwith the Unionand the complaintwould have to be dismissed.The General Counsel con-tends that Thums, as a joint employer with PacTow, isan employer of those employees,and much of the testi-mony in this case went to that issue.Though a seriousargument can be made on both sides of that issue,I shallassume for the purpose of discussing jurisdiction that theGeneral Counsel has established that the marine trans-portation employees are employees of Thums and that,except for the jurisdictional question,Thums would haveto bargain with the Union with respect to the wages,hours, and other terms and conditions of employment ofthose employees as is required by Section 8(a)(5) andSection 8(d) of the Act. Section 2(2) of the Act excludesfrom the definition of "employer" "any State or politicalsubdivision thereof." The State of California and its po-litical subdivision, the city of Long Beach, are thereforeexempt from coverage under the Act. Thums, in theusual course of events, would be an employer within themeaning of the Act and would be required to bargaincollectivelywith the representative of its employeesunder Section 8(a)(5) of the Act. The issue presentedhere iswhether Thums'labor relations policies are con-trolled to such a degree by the city of Long Beach thateffectivecollectivebargaining is precluded and theBoard should decline to assert jurisdiction.The criteriato be used in evaluating that issue are set forth in Res-Care, Inc.,280 NLRB 670 (1986),4 in which jurisidiction8 There is no allegation that the refusal to hire the former PacTow em-ployees by Reidel was a violation of the Act4 See alsoPHP Healthcare Corp.,285 NLRB 182(1987). 106DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwas declined, andLong Stretch Youth Home,280 NLRB678 (1986),5in which jurisdiction was asserted.InRes-Care, Inc.,supra,Res-Care operated a residen-tial job core center under a contract with the UnitedStatesDepartmentof Labor (DOL). Res-Caresubmittedfor the DOL's approval staff-manning tables,labor gradeschedule, salary schedule with wage ranges, personnelpolicies and employee benefits.Any proposed changes inapproved wage ranges or fringe benefit plans had to besubmitted to DOL for approval as did any proposedchanges in staff-manning tables, labor grade schedule,and salary schedule.Res-Care conducted its own hiringbut it was required to submit its selection criteria andhiring procedure to DOL for approval and DOL had toapprove the hiring of the staff people and employeeswho made at least$15,000 a year.In addition there wereother employee relations matters that had to be approvedby DOL. DOL was not obligated to reimburse Res-Carefor otherthan"allowable costs."In addition,DOL exer-cised pervasive operational control.InRes-Care, Inc.,supra,the Board overruled its deci-sion inSingerCo.,240 NLRB 965 (1979) andreasserted,with further amplification,the test set forth inNationalTransportation Service,240 NLRB 565 (1979). InSingerthe Board had held that an employer was not exemptfrom jurisdiction because of its relations with a govern-ment entity if the employer retained sufficient discretionto permit good faith bargaining over substantial termsand conditions of employment.In that case the Boardheld that the employer could engage in meaningful bar-gaining because it could negotiate with the union regard-ing its bid proposals;itwas responsible for hiring,firing,promotions,demotions and transfers;and it establishedterms and conditions of employment for its employeessubject to outer boundaries regarding wages and othermatters setby DOL.In reversingSinger,Res-Careheldthat theSingercase assessed the extent of control re-tained by the employer in isolation and did not placeweight on the "employer's lack of a final say concerningthe primary economic aspects of its relationship with itsemployees-the setting of wages and benefits-and un-derstated the degree of economic control possessed byDOL." InRes-CaretheBoard pointedout that DOL hadto "approve wage ranges, including a maximum wage foreach job classification,as well as the substantive terms ofseveral employee benefits,including sick leave pay, vaca-tion accrual, and the number of paid holidays" and thatDOL approval was required before any changes weremade in approved wage and benefit levels.The Boardheld (280 NLRB at 673):In every sense, it is theDOL, notRes-Care, whichretains ultimate discretion for setting wage and ben-efit levels of the job core center, and thus effective-ly precludes Res-Care from engaging in meaningfulcollective bargaining. [Footnote omitted.]In overruling theSingercase and establishing newstandards,the Board inRes-Care,Inc.cited as a guide5 See alsoSpecialized Living Center,286 NLRB 511 (1987);Dynaelec-tronCorp.,286 NLRB 302 (1987);Community Living,285 NLRB 312(1987);Trailways Commuter Transit,284 NLRB 935 (1987).the decisions of the Seventh and Tenth Circuit Courts ofAppeals inNLRB v. Chicago Youth Centers,616 F.2d1028 (7th Cir. 1980), andMemorial Hospital v.NLRB,624 F.2d 177 (10th Cir. 1977).In theNLRB v. Chicago Youth Centerscase, the courtheld that the exempt agency's pervasive control over thelabor relations of the private agency was such that anybargaining the private agency conducted would in effectbe done on behalf of the exempt agency; that the exemptagency was a joint employer with the private agency;and that the private agency shared the exempt agency'sexemption under Section 2(2) of the Act. InRes-CaretheBoard held: "We agree with the Seventh Circuit that thesetting of wage and benefit standards by the exemptentity isa type of controlover essential economic termsof employment that precludes meaningful bargaining."InRes-CaretheBoardcitedwith approval the TenthCircuit'sdecision inMemorialHospital v.NLRBinwhich jurisdiction was denied largely on the fact that theexempt entity retained discretion to approve specificwage and benefit levels. In referring to the circuit courtcase, the Board said (280 NLRB at 673):The employer submitted to the board of trustees, anexempt political subdivision,semiannual reports re-garding salary ranges for each job classification andannual recommendations on wage rates and fringebenefits for each position. The exempt entity ap-proved the employer's proposed wage rates, fringebenefits, and staffing levels. In addition, the employ-er certified that it would not deviate from the au-thorizedwage and benefitrangeswithout theexempt entity's approval.Id. at 181. In these cir-cumstances,the court found that the exempt entityretained such control over employment relationsthat the employer could not engage in meaningfulcollectivebargaining.InPHP Healthcare Corp.,285 NLRB 182 (1987), theBoard reaffirmed theRes-Carestandards, holding at 285NLRB 184:Although the Employer here retains some con-trolover hiring,training,discipline,promotionstandards, and grievances, we heldin Res-Carethatwhile other personnel-related issues are important,"if an employer does not have the final say on theentirepackage of employee compensation, i.e.,wages andfringe benefits,meaningful bargaining isnot possible."The factthat an exempt entity has some influence over.the labor relations of a nonexempt employer does notnecessarily preclude a finding that jurisdiction should beasserted over the nonexempt employer. The criteria to beapplied has been spelledout by theBoardinLong StretchYouth Home,supra, and its progeny.6 In that case, theBoard compared the situation inRes-Care,where theexempt entity retained the ultimate discretion to set wageand benefit levels, with the facts ofLong Stretch YouthSee casescited in fn 5. THUMS LONG BEACH CO.107Homewhere the exempt entity did not exercise such ulti-mate discretion.InLong Stretchthe nonexempt employerlargely determined for itself what those salaries andotherpolicieswould be. The exemptemployer set mini-mum and maximum salary ranges merely as guidelinesand Long Stretch did not need to obtain prior agencyapproval for changes in personnel policies.InLongStretch,the Board held that the state had "little or nocontrol over the setting of salaries,the content of thebenefits provided, or the content of other personnel poli-cies, so long as Long Stretch satisfies the minimumstandards and qualifications."The Board found thatLongStretchretained substantial control over economic mat-terswhich were central to the employer-employee rela-tionship.InDynaelectronCorp.,286NLRB 302 (1987), theBoard summarized the differences betweenRes-CareandLong Stretch,holding at 302:The exempt entity inRes-Careplaced directlimits on employee compensation,and the employerthus did not have the ability to bargain over eco-nomic terms and conditions of employment.There,the employer's salary ranges,specified benefits, andpersonnel policies were subjecttoDOLapprovaland became part of the reimbursable costs under thecontract;the exempt entity retained discretion todisapprove any proposed changes in wages, bene-fits,or personnel policies. The Agency did notmerely set minimum standards;rather, it approvedwage ranges,which included a maximum wage foreach job classification.In contrast to the employer inRes-Care,inLongStretchthe employer was able to engage in mean-ingful bargaining.Long Stretch heldthat a ceilingon the employer's total budget, without specificlimits on employee compensation expeditures, doesnot require declining jurisdiction.Id.The exemptentity inLong Stretchreviewed the employer's pro-posed budget and its allocation of revenues,suggest-ed salary ranges for each job classification,and rec-ommended that salaries comprise no more than acertain percentage of the total budget.Beyond set-tingminimum standards and qualifications,howev-er, the exempt entity had little or no control overwages and benefits.The factsin the instant case are much closer to Res-Carethan they are toLong Stretch.As inRes-Care,thecity of Long Beach placed direct limits on employeecompensation and Thums thus did not have the ability tobargain over economic terms and conditions of employ-ment.Under Thums' agency agreement,which was ap-proved by the city of Long Beach, Thums had to submitto a management committee an organizationalchart andschedule showing the number of classifications,salaries,and benefits of all employees that Thums proposed tohire and such employees were to be hired only with thewritten approval of the management committee and thecity manager of the city of Long Beach.New employeeswere to be hired only withsimilarprior approval. Underthe "contractor's agreement,"to which the parent com-panies of Thums and the City were parties "A scheduleof the number of such employees and their salaries andbenefits must be approved by the City Manager." Thumsprepared initial budgets but those budgets had to be ap-proved by the city of Long Beach. In practice the cityof Long Beach has final say over all wage increases.Thums can submit proposals for the granting of wage in-creases but the city of Long Beach can and has rejectedsuch proposals.In 1986 Thums made a proposal for anincrease and the City rejected that proposal. The Citydoes not decide which employee within a job classifica-tion gets a raise if a raise has been authorized but thatwas the same situationwhich existedinRes-Care.TheCityhas the final say as to the approval or disapprovalof job classifications. All benefits paid by Thums to itsemployees have to be approved by the City. The Cityhas such complete control over the wages and benefits ofThums' employees that if the City were an employerwithin the meaning of theAct itwould have to be con-sidered a joint employer with ThumsNLRB v. ChicagoYouth Centers,supra.UndertheSingercase, supra,a serious argument couldbe made that an employer should be required to bargainover areas such as employee discipline even though anexempt employer decided such matters as wage rates.Thatno longer appears to be the law. However,even ifsuch limited bargaining were to be required,itwould bemeaningless in the instant case.PacTow lostthe marinetransportation contract,which was awarded to Reidel.The primaryissuehere is whether Thums refused to bar-gainwith the Union representing PacTow's employeesconcerning that change in subcontractor.However, finaldecisions regarding such matters are madeby the city ofLong Beach and not by Thums. The City has the finalsay with regard to the subcontractors on the job. It isthe City who decides whether a subcontract, such as theone for marine transportation services,should be bid orwhether an existing subcontract should be extended. Allbidding procedures must be approved by the City. TheCityhas the right to determine that a bid will not be ac-cepted.In sum,it is the city of Long Beach,and notThums, which retains ultimate discretion with regard tothe biddingand awardingof themarine transportationsubcontract and therefore Thums is precluded from en-gaging in meaningful collective bargaining about suchmatters.For the reasons set forth above, I find that Thumsdoes not possess sufficient control over the wages andbenefit levels of its employees to enable it to engage inmeaningful collective bargaining with a labor organiza-tion.Accordingly, I find that it would not effectuate thepurposes and policies of the Act to assert jurisdiction andI shall recommend dismissal of the complaint.Res-Care,Inc.,supra. 108DECISIONSOF THE NATIONALLABOR RELATIONS BOARDCONCLUSION OF LAWThe General Counsel has not established by a prepon-derance of the credible evidence that the Board shouldassert jurisdiction in this case.7On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-ed8ORDERThe complaint is dismissed in its entirety.7 This conclusion is based on the assumption that the General Counseliscorrect in asserting that the marine transportation employees are em-ployees of Thums.If they are employees of Thums,there can be nomeaningful bargaining because the City and not Thums has"the ultimateauthority to determine primary terms and conditions of employment,such as wage and benefit levels...: .Res-Care,supra at 674.If,on theother hand,themarine transportation employees are not employees ofThums,then Thums would have no obligation to bargain with the repre-sentative of those employees.In either event the complaint must be dis-missed.8 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec.102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.